Citation Nr: 1110683	
Decision Date: 03/17/11    Archive Date: 03/30/11

DOCKET NO.  10-29 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for residuals of a stroke.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Prem, Counsel



INTRODUCTION

The Veteran served on active duty from January 1953 to January 1956; and from February 1956 to February 1973.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in October 2009, a statement of the case was issued in June 2010, and a substantive appeal was received in July 2010.   

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's hypertension began during active duty service.  

2.  The Veteran's residuals of a stroke are due to a stroke that incurred during active duty service.  


CONCLUSIONS OF LAW

1.  Hypertension was incurred in the Veteran's active duty service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).

2.  Residuals of a stroke are the result of a stroke incurred in the Veteran's active duty service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

The issues before the Board involve claims of entitlement to service connection. Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Additionally, for Veteran's who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as hypertension and other cardiovascular-renal diseases, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran contends that his service treatment records show elevated blood pressure readings and symptomatology of a stroke.  Specifically, he contends that the origins of a stroke occurred during an October 1967 incident in which his blood pressure was elevated and he experienced blurred vision, numbness of the left arm, and a headache.  He submitted two July 2009 correspondences from Drs. G.S. and R.A.H.  The correspondences are nearly identical.  They both state that the Veteran is one of their patients and that he was evaluated for a stroke.  Both physicians state that they obtained records from the Veteran's previous doctor while the Veteran was in service.  Both physicians stated that the Veteran had episodes of numbness in his right arm and face, as well as blurred vision in his right eye and elevated blood pressure.  Both physicians stated that the Veteran's current stroke is due to the previous medical condition that was documented by the VA of elevated blood pressure and stroke symptoms.  

The service treatment records confirm that the Veteran had an elevated blood pressure reading of 154/110 on one occasion in October 1967 in conjunction with an episode of blurred vision, numbness of the left arm, and a headache.  Subsequent blood pressure readings were 120/80 (the next day); 118/70 (April 1970); and 122/82 (at his September 1972 separation examination).  The Veteran was not diagnosed with hypertension during service or within one year of service.  

The first medical evidence of hypertension is a private physician report dated September 1997.  It indicates that the Veteran has a past medical history of hypertension and that he is taking Lopressor.  There is no indication that the hypertension existed since service or that it was in any way attributed to service.  His blood pressure at that time was 140/84 (within normal limits).  

The Veteran stated in a November 2009 Statement in Support of the Claim (VA Form 21-4138) that "there are numerous blood pressure readings that fall into the pre hypertension in my active duty treatment records."  

The Board finds that the service treatment records contain a single isolated incident of an elevated blood pressure reading.  All other readings were within normal limits.  

The Veteran also submitted information from MayoClinic.com.  The site provides general information regarding the symptoms of a stroke (including paralysis or numbness on one side of the body, trouble with seeing, and headaches).  It also explains that a transient ischemic attack (TIA) is a temporary interruption of blood flow to the brain.  The symptoms are the same as those of a stroke; but they last a shorter time.  A TIA may indicate that a person is at risk for a full-blown stroke. 

The Board notes that a September 1997 treatment report states that the Veteran has had "No [history] of stroke."

The RO scheduled the Veteran for a VA examination in April 2010.  The examiner reviewed the claims file in conjunction with the examination.  The Veteran reported that he passed out while in Korea in 1967.  He reported symptoms of numbness in both hands, blurred vision, and headaches.  He recalled being hospitalized for 11 days but not remembering much about it.  He does not remember a diagnosis.  He said that much later, he was told that he had a stroke.  His wife accompanied the Veteran to the examination and she confirmed that the Veteran was told he had a stroke.  The Veteran stated that he did not undergo a medical board; and that he was discharged in 1973.  He stated that he was treated by the VA in 1973-1974 and in 1978-1979 for headaches with blurred vision.  He could not remember a diagnosis.  

The Veteran stated that in January 2009, he had a headache with decreased vision, and numbness in all of his fingers.  He stated that he sought treatment from his primary care physician (Dr. G.S.), who ordered a brain scan.  He was then referred to a neurosurgeon (Dr. R.A.H.), who informed the Veteran that he had a mild stroke and a blood clot of his optic nerve.  He was prescribed Coumadin; and a month later, the clot had resolved.  The Veteran reported that four weeks ago, his symptoms recurred; but there was no change in the brain scan.  

The Veteran reported current symptoms of blurred vision, "cut off" vision and slurred speech during the left sided headaches.  He complained of headaches recurring approximately every three months.  He stated that he remains independent; but his wife was concerned about his short term memory problems.  The Veteran stated that his current neurological problems did not occur until after he retired.  

After a thorough examination of the Veteran, including an MRI of the brain that was normal (with no residual or evidence of previous infarct), the examiner opined that the Veteran's occipital stroke was not caused by or the result of the October 1967 in-service incident.  He reasoned that in October 1967, the Veteran was ultimately diagnosed with a migraine headache; and he was able to return to full duty and finish his military career.  The examiner also noted that the Veteran was able to be gainfully employed from 1973 through 1995 without disability.  He noted that it was unlikely that Dr. R.A.H. had access to the Veteran's service treatment records and that Dr. R.A.H.'s opinion was not supported by any progress notes or diagnostic studies supporting the diagnosis of a stroke.  

As a result of the conflicting opinions, the Board sent the claims file to a medical expert for an opinion.  In December 2010, Dr. U.F., staff cardiologist reviewed the records.  She pointed out that in October 1967, the Veteran had definite right facial weakness with flatten of the right nose behind of the fold; and that his blood pressure was 154/110.  He had paresthesia of the right hand and arm; and a headache that lasted three hours.  She opined that there was a 50 percent or greater chance that the Veteran suffered from hypertension and a stroke during military service.  

The Board acknowledges that there are four competing medical opinions regarding the etiology of the Veteran's residuals of a stroke.  Specifically, the opinion of Drs. G.S., R.A.H., and U.F. conflict with that of the April 2010 VA examiner.  

The Court has held that the Board must determine how much weight is to be attached to each medical opinion of record.  See Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Greater weight may be placed on one medical professional's opinion over another, depending on factors such as reasoning employed by the medical professionals and whether or not, and the extent to which, they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  

Adequate reasons and bases, in short, must be presented if the Board adopts one medical opinion over another.  In assessing evidence such as medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. 444, 448-9 (2000).  In some cases, the physician's special qualifications or expertise in the relevant medical specialty or lack thereof may be a factor.  In every case, the Board must support its conclusion with an adequate statement of its reasoning of why it found one medical opinion more persuasive than the other.

The Board finds that there are no substantial or significant factors which favor the valuation of the medical opinions that weigh against the Veteran's claim over the medical opinions that weigh in favor of the Veteran's claim.  As such, the evidence is in relative equipoise.  

The Board finds that while the opinion of the April 2010 VA examiner is highly probative, it is not persuasive enough to outweigh the opinions of Drs. G.S., R.A.H., and U.F.  Once again, the Board finds that the evidence is in relative equipoise.  In giving the benefit of the doubt to the Veteran, the Board finds that service connection for hypertension and residuals of a stroke is warranted.  

Veterans Claims Assistance Act of 2000 (VCAA)

There is no need to undertake any review of compliance with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations in this case since there is no detriment to the Veteran as a result of any VCAA deficiency in view of the fact that the full benefit sought by the Veteran is being granted by this decision of the Board.  See generally 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  The Board notes that an RO letter in June 2009 informed the Veteran of the manner in which disability ratings and effective dates are assigned.  The RO will take such actions in the course of implementing this grant of service connection, and the Veteran may always file a timely notice of disagreement if he wishes to appeal from those downstream determinations. 



ORDER

Entitlement to service connection for hypertension and for residuals of a stroke is warranted.




____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


